                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re      Lisa McLauchlan                                                                                 Case No.   2:19-bk-10329-MCW
                                                                                 Debtor(s)                  Chapter    7



                              Declaration of Evidence of Employers' Payments Within 60 Days

                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:     .

            Debtor, Lisa McLauchlan                    , declares the foregoing to be true and correct under penalty of perjury.



 Date August 23, 2019                                                Signature   /s/ Lisa McLauchlan
                                                                                 Lisa McLauchlan
                                                                                 Debtor

If attaching pay stubs or other payment advices, it is your responsibility to redact (black out) any social security numbers,
names of minor children, dates of birth or financial account numbers before attaching them to this document.




Local Form 1007-2 (08/18)                                                   Declaration of Evidence of Payments                            Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

           Case 2:19-bk-10329-MCW                                Doc 8 Filed 08/23/19 Entered 08/23/19 18:30:15                    Desc
                                                                 Main Document    Page 1 of 3
Case 2:19-bk-10329-MCW   Doc 8 Filed 08/23/19 Entered 08/23/19 18:30:15   Desc
                         Main Document    Page 2 of 3
Case 2:19-bk-10329-MCW   Doc 8 Filed 08/23/19 Entered 08/23/19 18:30:15   Desc
                         Main Document    Page 3 of 3
